                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                                  Plaintiff,

          V.                                                   Case No. 18-CR-231

TAMI PHILLIPS,

                                  Defendant.



                                         PLEA AGREEMENT



         1.        The United States of America, by its attorneys, Matthew D. Krueger, United

States Attorney for the Eastern District of Wisconsin, and Adam Ptashkin, Assistant United

States Attorney, and the defendant, Tami Phillips, individually and by attorney Steven Richards,

pursuant to Rule 11 of the Federal Rules of Criminal Procedure, enter into the following plea

agreement:

                                               CHARGES

         2.        The defendant has been charged in a one-count infmmation, which alleges a

violation of Title 18, United States Code, Section 371.

         3.        The defendant has read and fully understands the charge contained in the

information. She fully understands the nature and elements of the crime with which she has been

charged, and the charge and the terms and conditions of the plea agreement have been fully

explained to him by his attorney.

         4.        The defendant voluntarily agrees to waive prosecution by indictment in open

court.


               Case 1:18-cr-00231-WCG Filed 12/17/18 Page 1 of 16 Document 2
Case 1:18-cr-00231-WCG Filed 12/17/18 Page 2 of 16 Document 2
Case 1:18-cr-00231-WCG Filed 12/17/18 Page 3 of 16 Document 2
Case 1:18-cr-00231-WCG Filed 12/17/18 Page 4 of 16 Document 2
Case 1:18-cr-00231-WCG Filed 12/17/18 Page 5 of 16 Document 2
Case 1:18-cr-00231-WCG Filed 12/17/18 Page 6 of 16 Document 2
Case 1:18-cr-00231-WCG Filed 12/17/18 Page 7 of 16 Document 2
Case 1:18-cr-00231-WCG Filed 12/17/18 Page 8 of 16 Document 2
Case 1:18-cr-00231-WCG Filed 12/17/18 Page 9 of 16 Document 2
Case 1:18-cr-00231-WCG Filed 12/17/18 Page 10 of 16 Document 2
Case 1:18-cr-00231-WCG Filed 12/17/18 Page 11 of 16 Document 2
Case 1:18-cr-00231-WCG Filed 12/17/18 Page 12 of 16 Document 2
Case 1:18-cr-00231-WCG Filed 12/17/18 Page 13 of 16 Document 2
Case 1:18-cr-00231-WCG Filed 12/17/18 Page 14 of 16 Document 2
Case 1:18-cr-00231-WCG Filed 12/17/18 Page 15 of 16 Document 2
Case 1:18-cr-00231-WCG Filed 12/17/18 Page 16 of 16 Document 2
